DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 November 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both upper protrusion and flat support surface (see page 7 lines 5-6 of the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amended specification was received on 29 November 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is described that “near the upper end of the connection element, comprises an external protrusion as a gripping or securing element located at a same height of the connection element as the housing”, which it is confusing. It is not understood if it is described that the external protrusion is near the upper end, and at the same time is located at the same height of the connection element as the housing. 
Furthermore, the construction of the last statement that it is “located at the same height of the connection element as the housing” is more confusing. It is not understood if the intension if the claim that the external protrusion has the same height of the connection element and as the housing, or that protrusion has the same height as the housing of the connection element.
For examination purposes, the recitation will be treated as that the protrusion is located near the upper end of the connection element having the same height as the housing of the connection element.
Claim 12 recites the limitation "converter element" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 1, 9, 12 and 14 are objected to because of the following informalities:  In line 2 in the claims uses the transitional term “comprising” along. Even when the Office understands that said transitional term refers to the intraoral scanning device. Due to the preamble describes different elements, in order to indicate which device is described it the body of the claim, it is suggested to change it to “the intraoral scanning device comprises:” Appropriate correction is required.
Claim 12 is objected to because of the following informality: In lines 10-11 describes “wherein the converter element comprises an upper part and a lower part, separated by a flap, and a through hole”.  In order to clearly identify each part and their relative location between each other, it is suggested to amend the recitation to “a converter element comprising wherein the upper part of the converter element being separated from the lower part by a flap”. Appropriate correction is required.
Claim 14 is objected to because of the following informality: In lines 10-11 describes that “the connection element and the scanning body are distinct parts configured to be assembled by inserting a portion the connection element into the scanning body”. Due to the claim is directed to a product, is not proper to include language directed to a method, e.g. inserting. Furthermore, after the word “portion” it is believed that unintentionally was forgotten to include the word “of” so that it would read “a portion of the connection element”. 
Therefore, it is suggested to change the recitation to “the connection element and the scanning body are distinct parts configured to be assembled by having a of the connection element inserted into the scanning body” or a similar language avoiding the above issues. Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the allowable subject matter of claim 2 indicated in the last Office action of 27 August 2021 was added to the claim. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including a converter element located between the scanning body and the implant and through which the lower end of the connection element passed in combination with the elements set forth in the claim. 
Regarding claim 9, the allowable subject matter of claim 9 indicated in the last Office action of 27 August 2021 was rewritten as an independent claim including all the limitations of the base claim 1.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including a connection element including a thread on the lower end for the fastening thereof to the implant in combination with the elements set forth in the claim. 
Claim 12 and 14.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the allowable subject matter of claim 12 indicated in the last Office action of 27 August 2021 was rewritten as an independent claim including all the limitations of the base claim 1.
Regarding claim 14, the art of record does not teach or render obvious, either alone or in combination, an intraoral scanning device including housing on an upper end of the connection element for receiving a magnet and where the magnet is configured to join with an opposing magnet in the scanning body in combination with the elements set forth in the claim. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772